Title: To George Washington from Colonel Thomas Clark, 31 May 1779
From: Clark, Thomas
To: Washington, George



Sir
Paramus [N.J.] May 31st 1779 7 oClock P.M.

I have this moment by express from my Scouting Officer at Tapan received intelligence that the enemy are at Tallars point with 42 Sail (Six of which are very large) and a number of flat Bottomd Boats they have landed a party of men on the other Side of the N. River and a party at the Slate—I have Sent for my out parties from Hackinsack &c. and am prepared to move at the Shortest notice to West Point Should they move any further up the river—a careful officer and party are watching their movements. I have the honor to be Sir, your Excellency’s most obt Humble Servt
T. Clark
